This suit was brought by Minor G. Wood against one Moses Smiler, and appellant, Tom Green, to recover upon six certain promissory notes for the aggregate sum of $4,748.50, executed by Moses Smiler to Minor G. Wood in part consideration for a certain tract of land, the payment of which had been assumed by appellant, Tom Green, who had, after their execution, purchased said land from Moses Smiler, the vendee of Wood. The plaintiff prayed for judgment for the amount due on the notes, principal, interest and attorney's fees.
Moses Smiler answered admitting the truth of the allegations of the plaintiff's petition.
Appellant, Tom Green, answered by general demurrer, general denial, and he specially pleaded as defense that fraud was practiced upon him by both plaintiff Wood and Moses Smiler, in the sale of the land to him; that by reason thereof he was induced to purchase the land from Moses Smiler and assume the payment of said notes and was also Induced by such fraud to convey to Smiler a certain tract of land owned by him. He prayed for a cancellation of the contract of sale by Smiler to him, for the recovery of the land conveyed by him to Smiler, for a personal judgment against Moses Smiler for the sum of $2,500; that Minor G. Wood take nothing by his suit, etc.
There are no briefs filed in this court by either party.
We have examined the record, and find that the cause of action alleged is one over which the trial court had jurisdiction, and that the judgment entered is one which the court had the power to render under the pleadings and evidence. We have found no fundamental error apparent of record which would authorize us to reverse the judgment of the trial court, and therefore said judgment is affirmed.
Affirmed.